DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 & 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 2011/0233758) in view of Wu (US 2011/0101466).
Regarding claim 1, Machida discloses that a semiconductor device comprising a substrate 220 mounted on a carrier 12, the substrate comprising a High Electron Mobility Transistor (HEMT) (para. 0058) having a source 225S, a gate 226, a drain 225D and an 
Machida fails to teach wherein the electrically conductive shielding portion is electrically isolated from the source and from an electrically conductive backside of the substrate and wherein the electrically conductive shielding portion is electrically connected to the drain.
However, Wu suggests that wherein the electrically conductive shielding portion is electrically isolated from the source and from an electrically conductive backside of the substrate and wherein the electrically conductive shielding portion is electrically connected to the drain (Fig. 9, note: two different configuration where source 40 is connected to a carrier or drain 42 is connected to a carrier 23 depended on need of circuit).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Machida with wherein the electrically conductive shielding portion is electrically isolated from the source and from an electrically conductive backside of the substrate and wherein the electrically conductive shielding portion is electrically connected to the drain as taught by Wu in order to enhance variation of circuits due to needs and also, the claim would have been obvious because a 
Reclaim 2, Machida & Wu disclose that the electrically conductive shielding portion 12 or 201 extends at least partially beneath the substrate 220 (Machida, Fig. 1).
Reclaim 3, Machida & Wu disclose that the electrically conductive shielding portion extends around a periphery of the substrate, when viewed from above a major surface of the substrate, to at least partially surround the substrate (Fig. 1 and 3).
Reclaim 5, Machida & Wu disclose that the electrically conductive shielding portion is electrically connected to an external potential (Fig. 1 and 3).
Reclaim 6, Machida & Wu disclose that the carrier comprises a dielectric substrate having one or more metal layers 12 (Fig. 1).
Reclaim 7, Machida & Wu disclose that the backside of the substrate 220 is mounted on the electrically conductive upper surface of a metal layer 228 located on an upper surface of the dielectric substrate (Fig. 1, PARA. 0054) and wherein the electrically conductive shielding portion 201 or 12 comprises one or more metal layers located beneath the upper surface of the dielectric substrate 220 (Fig. 1, Machida).
Reclaim 8, Machida & Wu disclose that the carrier comprises a metallic lead frame (Fig. 3, Machida).
Reclaim 9, Machida & Wu disclose that the carrier comprises a printed circuit board having one or more patterned metal features located on a surface of the printed circuit board, wherein at least one of the patterned metal features forms the electrically conductive shielding portion (Machida, Fig. 1, para. 0035-36).

Reclaim 11, Machida & Wu disclose that the electrically conductive platform is electrically connected to a source output terminal of the semiconductor device (Fig. 1, Machida).
Reclaim 12, Machida & Wu disclose that a package for the semiconductor device, and a second semiconductor substrate including a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) packaged together with the semiconductor device, wherein the second semiconductor substrate is also mounted on the electrically conductive platform (Fig. 3, Machida).
Reclaim 13, Machida & Wu disclose that the backside of the substrate is electrically connected to the source (Fig 1 or Wu’s Fig. 9).
Reclaim 14, Machida & Wu disclose that a high-side switch comprising a semiconductor device according to claim 1 (Fig. 1 or Wu’s Fig. 9).
Response to Arguments
With respect to rejected claims under 35 U.S.C. 103, applicant argues that “- - no reasoning as to how the combination of Machida and Wu are combined” and further argues that “- - fails to articulate a logical rationale, or offer any evidentiary citations - -“.

Machida in Fig. 5, discloses a die pad 12, insulator 202, and a heat sink 203.
Wu’s element 66 includes a package base 23` as the die pad, an insulating spacer 28 as the insulator, and a heat sink 27 as Machida’s heat sink.
Also, Wu suggest identical structure including package base (die pad), insulation spacer (insulator), and the heat sink (a heat sink) as the Machida’s Fig. 6 as an element 65.
Furthermore, Wu suggest a variation structure 66 including a drain is connected to package base with electrical shielding property as shown in Fig. 9.
Applicants further argues that “the combination of Wu and Machida together fail to show the electrical conductive shielding portion is electrically connected to the drain. 
In applicant’s specification include “the electrically conductive shielding portion may be metallic”.
Also, Wu discloses the package base is an electrically conductive structural portion of the package in para. 0029.
Wu’s package base is a capable of shielding function because it is made of electrically conductive material as applicant discloses and variation of the electrical connection shown in Fig. 9 as element 65 and element 66 are shown because Machida’s Fig 5 are similar to element 65 and Wu suggests that different variation including the electrical conductive shielding portion 23` is electrically connected to the drain 42` in Wu’s Fig. 9 element 66.
Therefore, the rejection of claims 1-3 & 5-14 under 35 U.S.C. 103 is deemed proper, the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SU C KIM/Primary Examiner, Art Unit 2899